Citation Nr: 0948086	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a status post 
displaced fracture to the distal third right radius major 
(right wrist disability). 

2.  Entitlement to service connection for lumbar back pain 
(low back disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further development is necessary for a 
fair adjudication of the pending claims.  Although the Board 
regrets the additional delay, a remand is necessary to ensure 
that due process is followed and that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

First, it appears that there may be outstanding treatment 
records with respect to the Veteran's claimed disabilities.  
Specifically, the Veteran has indicated that he was treated 
for his right wrist injury as well as a back injury at the 
Good Samaritan Hospital during service from 1991 to 1993.  
See July 2006 statement and authorization, September 2009 
hearing transcript.  The claims file includes treatment 
records for a right wrist injury at the Good Samaritan 
Hospital dated in September and October 1991, which were 
included with the Veteran's service treatment records.  
Although there are no complaints or treatment for a back 
injury reflected in these records, the Veteran testified at 
the hearing that he underwent an X-ray and an MRI of his back 
at that time, which revealed compression of the spine.  The 
Board notes that the Veteran further testified that his 
emergency treatment during service was in Babylon, New York.  
However, the records in the claims file indicate that such 
treatment was at the Good Samaritan Hospital in West Islip, 
New York, and the Veteran specified an address consistent 
with that location in his July 2006 authorization for VA to 
obtain such records.  An internet search reveals that Babylon 
is very near West Islip.  Therefore, it appears that the 
Veteran's reference to Babylon was in error.  However, it 
does not appear that the RO made a direct request to the West 
Islip facility for any available records.  As such, it 
appears that there may be further outstanding records from 
the Good Samaritan Hospital for treatment of a back injury 
during service.  

Additionally, the Veteran has indicated that he received 
treatment for his claimed disabilities at several VA 
facilities, and such records have not been associated with 
the claims file.  Specifically, he testified that he received 
continous treatment after discharge from service in 1994 at 
VA facilities in West Palm Beach, Tampa, and Phoenix.  The 
Veteran also testified that he received follow-up treatment 
during service at the Governor's Island VA; however, there is 
no VA facility located on Governor's Island.  Upon remand, 
the Veteran should be requested to clarify which VA or other 
facility he received follow-up treatment from during service.  

With regard to post-service private facilities, the Veteran 
indicated in July 2006 that he received treatment from his 
primary care provider, Dr. Hemmer; from a pain management 
specialist, Dr. Priewe; and from Anthem Healthcare from 2005 
to 2006.  Although the Veteran has indicated that he 
submitted all of these records, only records from Dr. Priewe 
dated from March to May 2006 are in the claims file.  The 
Veteran has stated that he continues to receive treatment for 
pain management.

Further, the Veteran has reported that he was in a hospital 
or rehabilitation facility from May to June 2009 for 
treatment relevant to his appeal.  As such, the Veteran 
should be requested to identify such facility, as well as any 
further VA or private treatment in addition to the treatment 
summarized herein. 

Upon remand, after allowing an appropriate time for the 
Veteran to provide all necessary clarification as to his in-
service and post-service treatment, to include that described 
herein, reasonable efforts should be made to obtain all 
outstanding VA and private treatment records, for both in-
service and post-service treatment.  Requests should 
specifically be made to the Good Samaritan Hospital, all 
identified VA or other Federal facilities, Dr. Hemmer, Dr. 
Priewe, Anthem Healthcare, and any other identified private 
facilities.  

In addition, the Veteran was last provided with a VA 
examination concerning his service-connected right wrist 
disability in December 2006.  The mere passage of time does 
not require a new VA examination where an otherwise adequate 
examination has been conducted; rather, there must be an 
indication that the disability has increased in severity to 
warrant a new examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181-82 (2007); see also Bolton v. Brown, 8 
Vet. App. 185, 191 (1995) (VA must provide a new examination 
where a veteran claims the disability is worse than when 
originally rated and the available evidence is too old to 
adequately evaluate the current severity).  Here, the Veteran 
testified at the September 2009 hearing that his right wrist 
disability has increased in severity since the last VA 
examination, in that he has reduced strength and weakness.  
As such, the available evidence is too old for an adequate 
evaluation of the current severity of his disability, and he 
must be scheduled for a new VA examination upon remand.  

Further, the Veteran has not been afforded a VA examination 
with respect to his low back disability.  The Veteran has 
asserted that he injured his back during service, in the same 
incident in which he fractured his right wrist, and that he 
has received continuous treatment for a low back condition 
since separation from service in 1994.  The Board notes that 
the Veteran's service treatment records reveal no complaints 
or treatment for a back injury.  However, as discussed above, 
there may be outstanding treatment records concerning such 
condition, both during and after service.  Additionally, as 
the symptoms of the Veteran's low back condition, to include 
severe pain, are observable by his own senses, he is 
competent to testify to a lack of such symptoms prior to 
service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles 
v. Principi, 16 Vet. App 370, 374 (2002).  The Veteran has 
also submitted lay statements dated in July 2006 from two of 
his long-time friends indicating that he told them when he 
injured his back during service and that they have witnessed 
him in pain since that time.  The Board notes that these 
witnesses are also competent to testify as to these facts.  
Id.  Further, the evidence currently of record indicates that 
the Veteran was diagnosed with a low back disability, 
including degenerative disc disease, herniated discs, and 
mild kyphosis in the lower thoracic spine, in March 2006.

Accordingly, as the evidence of record reflects that the 
Veteran has a current low back disability and there is an 
indication that such disability may be related to an injury 
during service, a VA examination must be provided upon 
remand.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
should specifically request the Veteran to clarify the 
possible inconsistencies between his claim as to how he 
injured his back and the notations in the records from the 
Good Samaritan Hospital emergency room.  In this regard, the 
Veteran has reported during these proceedings, as well as to 
Dr. Priewe in March 2006, that he injured his back (and right 
wrist) when a wave hit his boat, causing him to fall out of 
his coxin chair and down two decks and land on his buttocks, 
at which point he felt compression in his spine.  In 
contrast, a September 1991 record from the Good Samaritan 
Hospital indicates that the Veteran reported falling from a 
couch in the 2nd deck recreation deck and bending his right 
wrist backwards, which fractured his radius, but no 
complaints of any back injury.  After obtaining all pertinent 
information and conducting all necessary tests and studies, 
the VA examiner should indicate the nature of the Veteran's 
current low back disability and express an opinion as to 
whether such disability is related to service.  

After all necessary development has been completed, the 
Veteran's claims should be readjudicated based on the 
entirety of the evidence, including both medical and lay 
evidence pertaining to the Veteran's symptoms.  See Layno, 6 
Vet. App. at 469-71; Charles, 16 Vet. App at 374.  With 
respect to the increased rating claim, such readjudication 
should reflect consideration of all potentially applicable 
rating codes, including but not limited to those relating to 
impairment of the radius and limitation of motion in the 
wrist, as well as the effect of pain or weakness in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  
With respect to the service connection claim, such 
readjudication should reflect consideration of all potential 
theories, to include presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309, and continuity of 
symptomatology under 38 C.F.R. § 3.303(b). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who treated him during 
service or since his discharge for his 
right wrist disability and/or low back 
disability, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  The 
Veteran should be specifically 
requested to clarify where he received 
follow-up treatment for his claimed 
disabilities during service, to include 
any VA or other Federal facility, as 
well as the hospital or rehabilitation 
facility at which he received treatment 
from May to June 2009.  An appropriate 
period of time should be allowed for 
response.

2.  After obtaining the necessary 
authorizations, request copies of any 
outstanding treatment records, 
including but not limited to records 
from the Good Samaritan Hospital in 
West Islip, New York; VA facilities in 
West Palm Beach, Tampa, and Phoenix; 
Dr. Hemmer; Dr. Priewe; Anthem 
Healthcare; and any other VA or private 
facility identified as providing 
treatment during service or for 
rehabilitation from May to June 2009.  
All requests and all responses, 
including negative responses, must be 
documented in the claims file.  
Requests for VA or other Federal 
records must continue until a 
determination is made that such records 
do not exist or that further efforts to 
obtain them would be futile, and any 
such determination must be documented 
in the claims file.  All records 
received should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

3.  After completing the above-
described development, schedule the 
Veteran for a VA examination(s) to 
determine the current severity of his 
right wrist disability, as well as the 
nature and etiology of his low back 
disability.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner(s) for 
review, and such review should be noted 
in the examination report(s).  All 
necessary tests and studies should be 
conducted.  The examiner(s) is/are 
requested to complete the following 
tasks and respond to the following 
questions:

(a)  Measure and determine the 
current level of severity of the 
Veteran's service-connected right 
wrist disability.

(b)  Request the Veteran to 
clarify the possible 
inconsistencies between his claim 
as to how he injured his back and 
the notations in the records from 
the Good Samaritan Hospital 
emergency room, as summarized 
above.  The Veteran should also be 
requested to indicate any pre-
service or post-service back 
injuries.

(c)  What is the nature of the 
Veteran's current low back 
disability?  Please specify any 
musculoskeletal and/or 
neurological symptoms.  For any 
diagnosed condition, is it is at 
least as likely as not 
(probability of 50 percent or 
more) that such condition was 
incurred in or aggravated by 
active duty service?  An opinion 
as to such issue should reflect 
consideration of both the lay and 
medical evidence of record, 
including as to continuity of 
symptomatology.

Any opinion offered must be accompanied 
by a complete rationale.  If an opinion 
cannot be offered without resorting to 
speculation, the examiner(s) should 
indicate such in the examination 
report(s) and explain why an opinion 
cannot be offered.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claims based 
on the entirety of the evidence, 
including both medical and lay evidence 
pertaining to the Veteran's symptoms.  
See Layno, 6 Vet. App. at 469-71; 
Charles, 16 Vet. App at 374.  With 
respect to the increased rating claim, 
such readjudication should reflect 
consideration of all potentially 
applicable rating codes, including but 
not limited to those relating to 
impairment of the radius and limitation 
of motion in the wrist, as well as the 
effect of pain or weakness in 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  With respect to the 
service connection claim, such 
readjudication should reflect 
consideration of all potential 
theories, to include presumptive 
service connection under 38 C.F.R. §§ 
3.307 and 3.309, and continuity of 
symptomatology under 38 C.F.R. 
§ 3.303(b).  

5.  If the claims remain denied, issue 
a supplemental statement of the case to 
the Veteran and his representative, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case, as well as all 
relevant law.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination(s) requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

